              Case: 1:19-cv-06492 Document #: 16 Filed: 05/17/20 Page 1 of 1 PageID #:199


                                                    AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT                                                           Case #: 19-cv-6492
NORTHERN DISTRICT OF ILLINOIS

                                         Republic Technologies (NA), LLC and Sream, Inc.
                                                                                                                  Plaintiff
                                                                   vs.

                           Areba Fashions Inc d/b/a Green Arch Food Mart and Mohammed F. Hussain
                                                                                                                 Defendant

The undersigned, being first duly sworn, on oath deposes and says: That s(he) is now and at all the times herein mentioned was
a citizen of the United States, over the age of 18, not a party to nor interested in the above entitled action, is competent to be
witness therein, and that I served copies of the:

                                             Alias Summons & Complaint; Exhibits

PARTY SERVED: AREBA FASHIONS INC D/B/A GREEN ARCH FOOD MART

PERSON SERVED: MOHAMMED F. HUSSAIN, REGISTERED AGENT

METHOD OF SERVICE: Corporate - By leaving copies with the person identified above who stated they were authorized to
accept service.

DATE & TIME OF DELIVERY: 05/15/2020 at 6:28 PM

ADDRESS, CITY AND STATE: 1219 N. MILWAUKEE AVE, CHICAGO, IL 60642

DESCRIPTION: Middle Eastern, Male, 35, 5'6'', 185 lbs, Black hair and was wearing glasses

I declare under penalties of perjury that the information contained herein is true and correct.




__________________________________________
Steven A. Stosur, Lic # 117-001119
Judicial Attorney Services, Inc.
2100 Manchester Rd., Ste 505
Wheaton, IL 60187
(630) 221-9007

SUBSCRIBED AND SWORN to before me on the 18th day of May, 2020.



_______________________________________________
NOTARY PUBLIC




CLIENT: Langone, Johnson & Cassidy, LLC                                                                              Tracking #: 436728
FILE #:
